Bell, Judge.
A retraxit is the open, public, and voluntary renunciation by the plaintiff, in open court, of his suit or cause of action. Code § 3-507.
Where the record shows: that a case came on for trial in the Civil Court of Fulton County and was called by the presiding judge; that both sides were ready for trial and the parties and their witnesses were present; that the plaintiff offered an amendment to his petition wherein he struck an essential element of his original petition and reinserted the essential element in an amended form, and that the amendment was allowed by the court over the oral objections of the defendant and the case was sent back to the trial calendar, there was no retraxit by the plaintiff and the court correctly overruled the defendant’s motion for judgment on that basis.
On the bill of exceptions assigning error on the court’s denial of the defendant’s motion for judgment because of the plaintiff’s alleged retraxit, it is determined that the order of the court denying the judgment for the defendant be affirmed.

Judgment affirmed.


Felton, C. J., and Nichols, J., concur.